Citation Nr: 0608037	
Decision Date: 03/20/06    Archive Date: 03/29/06

DOCKET NO.  03-17 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1969 to January 1972.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico. The veteran had a 
formal hearing before the RO in October 2003 and the 
transcript is of record.

The case was brought before the Board in April 2005, at which 
time the claim for service connection for an acquired 
psychiatric disorder was reopened, and then remanded to the 
Agency of Original Jurisdiction (AOJ) to afford the veteran 
with a VA examination and then readjudicate the claim on the 
merits. The requested development having been partially 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Unfortunately, despite the extensive procedural history of 
this case, it must again be remanded. The RO did not comply 
with the Board's prior remand orders.

The Board is obligated by law to ensure that the RO complies 
with its directives; where the remand orders of the Board are 
not complied with, the Board errs as a matter of law when it 
fails to ensure compliance. Stegall v. West, 11 Vet. App. 268 
(1998). When the Board last remanded the claim in April 2005, 
it was for the purpose of having the RO adjudicate the claim 
on the merits after affording the veteran with a VA 
examination.

The veteran was afforded a VA examination in June 2005. The 
RO then issued a December 2005 supplemental statement of the 
case (SSOC) erroneously adjudicating the claim as a "new and 
material" claim, which was denied based on a lack of newly 
submitted material evidence. In light of the Board's April 
2005 decision reopening the claim, the RO's SSOC did not 
comply with the direction of the prior remand and, therefore, 
must once again be remanded.

Since it is necessary to remand this claim for the 
reason discussed above, the RO should also take this 
opportunity to ensure the duty-to-notify requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096, have been fulfilled. 

Accordingly, this matter is REMANDED to the RO for the 
following:

1.	Please send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), correctly identifying 
the issue on appeal as "service 
connection" (not new and material) and 
including an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. App. Mar. 3, 2006). The veteran 
should also be advised to submit any 
pertinent evidence in his possession. 

2.	After allowing the veteran time to 
respond, the RO should again review the 
record on its merits. If any benefit 
sought on appeal remains denied, the 
veteran should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order. The Board intimates no opinion as to the ultimate 
outcome of this case. The appellant need take no action 
unless otherwise notified. The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

